Citation Nr: 1440963	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1984 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August and September 2009 rating decisions issued by the Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Case Division, as the Veteran resides in Germany.

While the Veteran's appeal was pending, the RO granted service connection for irritable bowel syndrome.

The Veteran indicated in his July 2011 VA Form 9 that he wished to testify at a hearing.  In May 2014, VA notified him that he was scheduled for an August 2014 hearing.  In a June 2014 letter, however, the Veteran requested to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the documents in the Virtual VA file reveals a July 2014 appellate brief, and the VBMS file shows private psychiatric records from April 2011 to November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative alleged that the Veteran's symptoms have worsened and that the examination of record does not adequately reflect the Veteran's current symptomatology.  The latest examination to address the Veteran's acquired psychiatric disorder symptoms was a July 2009 examination for service connection for teeth grinding secondary to PTSD.  Thus, another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined, and the appeal cannot be resolved until there is a determination of the current severity of the Veteran's PTSD.  Remand of the TDIU claim is therefore required as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for an acquired psychiatric disorder since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded another VA examination to determine the current severity of his PTSD.  Given that the Veteran resides outside the United States, if a VA examination is not possible, he should be scheduled for an appropriate substitute that examines the Veteran in a manner consistent with VA examinations.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that the Veteran is unable to obtain and retain substantially gainful employment based on the combined impact of his PTSD and his other service-connected disorders.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



